 

EXHIBIT 10.22

 

Amendment No. 3

to the

United States Reseller Agreement

between

Sycamore Networks, Inc.

and

Sprint Communications Company, L.P. Government Systems Division

 

This Amendment No. 3 (the “Amendment”), effective as of June 15, 2005 (the
“Effective Date”), to the United States Reseller Agreement by and between
Sycamore Networks, Inc. (“Sycamore”) and Sprint Communications Company, L.P.
(“Sprint”) which agreement is dated January 6, 2004, as amended (the “Reseller
Agreement”). Sycamore and Sprint are collectively referred to herein as the
“Parties.”

 

WHEREAS, Attachment I-1 to the Reseller Agreement contains all of the terms and
conditions that apply to the sale and licensing of Software Maintenance
Services, Hardware Maintenance Services, training, Equipment/Hardware and
Software that Sycamore offers to Sprint under the Reseller Agreement;

 

WHEREAS, under the terms and conditions of the Agreement Sycamore offers
Software Maintenance Service contracts to Sprint on an annual basis and such
annual contracts are priced as a percentage of Software license price; and

 

WHEREAS, the Parties wish to amend Attachment I-1 to set out a method for the
ordering and payment of Software Maintenance Services; and

 

WHEREAS, there are no deletions from Attachment I-1 by this Amendment.

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree to modify the Reseller
Agreement as follows:

 

1. Capitalized terms used herein and not otherwise defined herein shall have
such meaning as set forth in the Reseller Agreement.

 

2. The “True-Up Date” is [*].

 

3. Orders for Software Maintenance Service can be i) for a pro-rated term of
less than one year, if the start date of the Software Maintenance Service is not
[*], or ii) for an annual term, if the start date of the Software Maintenance
Service is [*].

 

4. True-Up Date orders for Software Maintenance Service. Approximately [*]
before the True-Up Date Sycamore shall provide Sprint with a quotation combining
all of the pro-rated term and annual term Software Maintenance Service contracts
that Sprint has indicated that it wishes to renew for an additional annual term.
For Software Maintenance Service that it wishes

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.



--------------------------------------------------------------------------------

to renew on the True-Up date, Sprint shall provide Sycamore with a purchase
order prior to the True-Up date.

 

5. Invoicing and Payment. Sycamore shall invoice for all Software Maintenance
Service orders upon receipt of a valid Sprint purchase order. Sprint shall pay
invoices for Software Maintenance Service upon receipt of a correct invoice from
Sycamore.

 

6. No Termination for Convenience. Termination for convenience is not permitted
for Software Maintenance Service contracts.

 

7. In the event of a conflict between the terms and conditions of this Amendment
and the Reseller Agreement, this Amendment shall prevail. Except as expressly
modified in this Amendment, all other terms and conditions of the Reseller
Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 3 to be executed
in duplicate by their respective, duly authorized representatives:

 

SYCAMORE NETWORKS, INC.

     

SPRINT COMMUNICATIONS COMPANY, L.P.

By:

         

By:

   

Name:

         

Name:

   

Title:

         

Title:

   

Date:

         

Date:

   

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.